MEMORANDUM DECISION
                                                                        Jun 19 2015, 9:10 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Lawrence M. Hansen                                        Gregory Zoeller
      Hansen Law Firm, LLC                                      Attorney General of Indiana
      Noblesville, Indiana
                                                                Katherine Modesitt Cooper
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Aaron Harlow,                                            June 19, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               29A02-1412-CR-829
              v.                                               Appeal from the Hamilton Superior
                                                               Court
                                                               The Honorable Daniel J. Pfleging,
      State of Indiana,                                        Judge
      Appellee-Plaintiff                                       Cause No. 29D02-1401-FB-404




      Bradford, Judge.



                                            Case Summary
[1]   In late 2013 and early 2014, there were multiple reports of home invasions and

      burglaries in Hamilton County. Appellant-Defendant Aaron Harlow was


      Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015      Page 1 of 21
      convicted of one count of burglary and three counts of theft relating to these

      break-ins. Thereafter, Harlow stipulated to being a habitual offender and

      received an aggregate fifty-six year executed sentence.


[2]   Harlow’s wife, Amy Price, committed the crimes with Harlow and was tried

      and convicted in a separate proceeding. After initially admitting to police that

      she and Harlow committed the crimes together, Price later recanted her

      statement and testified that Harlow was not with her when she committed the

      burglaries. On appeal, Harlow argues that the trial court erred in admitting

      certain evidence including recordings of phone calls made by Harlow from jail,

      a recording of a conversation between Harlow and police, and allowing

      Appellee-Plaintiff the State of Indiana (“the State”) to impeach Price regarding

      her initial statement to police. Harlow also argues that there is insufficient

      evidence to sustain his convictions because there is no direct evidence placing

      him at any of the burglarized houses during the commission of the crimes. We

      affirm Harlow’s convictions.



                            Facts and Procedural History
[3]   On December 24, 2013, Laura Johnson’s home was burglarized and several

      items were stolen, including a laptop computer, two televisions, $200.00 in

      cash, a camera, and jewelry. (Tr. 296-7) Two days later, on December 26,

      Harlow, accompanied by Price, pawned the stolen camera and several pieces of

      jewelry at an Indianapolis-area pawn shop. (State’s Ex. 63, tr. 489)



      Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 2 of 21
[4]   On January 13, 2014, Roxanna Mullins returned home to find that the back

      sliding glass door to her house had been smashed with a propane tank and

      several items had been stolen from inside, including two televisions, a gun, a

      purse, and sleeping medication. (Tr. 332, 335-36) Later that day, Price,

      accompanied by Harlow, pawned the same two televisions stolen from the

      Mullins residence. (State’s ex. 64, tr. 489)


[5]   On January 14, 2014, James Lipps returned home to find that a glass panel on

      his front door had been removed. (Tr. 376) Upon entering his house, Lipps

      heard a noise from a back room and saw a man run out the back door. (Tr.

      377) Lipps did not get a clear enough view to identify the intruder other than

      describing him as being a man of medium height and build. (Tr. 377, 396)

      Items stolen from Lipps’s home include a pocket watch and chain, two

      wristwatches, a camera, $300.00 in cash, and several pieces of jewelry. (Tr.

      379, 401) On January 15, 2014, Price and Harlow were arrested at a gas

      station. (Tr. 480) After searching the white Chevy Malibu the two had been

      driving, police found a purse belonging to Price which contained jewelry stolen

      from the Lipps residence. (Tr. 487-88) Police also found a pair of gloves in the

      car. (Tr. 696) The crime scene technician Melissa Roberts testified that the

      “beading” or “knobbiness” on the gloves matched that of glove impressions

      found on the sliding glass backdoor of the Mullins residence and on a filing

      cabinet and dresser in the Lipps residence. Tr. p. 697.


[6]   Following their arrest, Price gave a statement to police admitting that she

      participated in the burglaries and identifying Harlow as her accomplice. (Tr.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 3 of 21
      481-82) Price also told police that Harlow had placed the jewelry stolen from

      the Lipps residence in her purse. (Tr. 488) On January 15, 2014, the State

      charged Harlow with five counts of burglary and four counts of theft. (App. 76-

      8)


[7]   On June 2, 2014, Roberts, accompanied by Detective Michael Rees, took DNA

      samples from Harlow via oral swabs. (tr. 707) While obtaining the samples,

      Harlow initiated a conversation with Detective Rees. At trial, the State

      introduced a recording of this exchange, over Harlow’s objection, which was

      played for the jury.

              Harlow: How have you been doing, Mr. Rees?
              Rees: I’m all right. You look a lot better.
              Roberts: Uh-huh.
              Rees: You look healthier.
              Roberts: You look clean.
              Harlow: I’m not too bad. I just feel horrible for my wife.
                                                      ***
              Harlow: Things got kind of crazy…I was alive to see, you know, the
              heroin epidemic. It’s sad.
              Rees: It’s bad.
              Harlow: And I’ll be honest with you. When I grew up, I grew up in
              Cicero, so I went to high school, we drank beer, smoked pot…Never
              thought I would shoot dope or anything like that…And the heroin
              started. One day I was watching the game, and me and another
              person, and he was like, “Smoke this bong,” and I was already drunk
              and I said, “Why not?” You know, and just–
              Rees: That’s all it takes, you know.
              Roberts: We use that as education for others because there are a lot of
              people that are still doing stupid stuff, burglarizing, and doing
              everything else just to get their dope, and that’s dumb, you know.
              They’re going to end up right where you’re at….
              Rees: We deal with this a lot, and the last gal that I popped, the same

      Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 4 of 21
        thing that you were doing…She got out and she just…got arrested
        again…
        Harlow: What would – I don’t know how I’d go about that, but, like, a
        clean-up. Would that help?
        Rees: Clean-up?
        Harlow: Clean-up some things.
        Rees: I mean, I can’t tell you.
        Harlow: Yeah.
        Rees: That’s completely onto you. If you think you’ve got information
        that’s going to help, contact your–
        Harlow: (indiscernible – talk over) somebody told me to ask for a
        clean-up statement, whatever that means.
        Rees: Yeah. You can – what you need to do is–
        Harlow: What, you would talk to the prosecutor and–
        Rees: And, we can’t promise you nothing. It depends on what
        information you’ve got and what cases it clears. All right. And then
        it’s up the prosecutor.
        Harlow: Okay, well, I’m going – I’m going to contact my attorney this
        week.
        Rees: Let him know what you want to do and then send a request over
        to us.
                                                ***
        Harlow: I think it can help a lot.
        Rees: Whatever you think, you know, like I said I can’t tell you what
        to do but whatever’s going to help you do what you need to do.
        Harlow: I really want to help my wife more than anything, but I don’t
        know if it’s too late or what, you know.
                                                ***
        Harlow: I mean, I would have pled guilty to everything, even stuff I
        didn’t do if they – if it would have helped her.
        Rees: Yeah.
        Harlow: You know what I mean?
        Rees: You’ve got to do what’s right for you and, you know, take the
        advice of your attorney. So, and if he’s got questions, he can call me,
        too.
Tr. pp. 711-18.



Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 5 of 21
[8]   While in jail, Harlow made the following statements during recorded phone

      calls: “My wife’s in jail with me right now. We – yeah – we did – we did some

      Bonnie and Clyde s[***], right?,” tr. p. 743; and, “You know, I’m a firm

      believer in, you know, you make your bed, you lie in it, right?…As I told my

      wife, … I was like, ‘Look, babe, there’s – there’s going to come a time we’re

      going to jail, right? That’s part of it, you know.’” Tr. pp. 744-45. When asked,

      “Aaron, why – why did you guys – why? Why? Why? Why? Why? That’s just

      the biggest question is why?,” Harlow responded, “Yeah. Just being – just being

      stupid, you know. I had a couple (indiscernible) set up and just – I don’t even

      want to talk about it over the phone.” Tr. pp. 745-46. Harlow then mentioned

      that he felt betrayed by Price and that she was “trying to get me to spend the

      rest of my life in prison…[f]or me doing something that [she] wanted me to

      do?...I can’t tell you on the phone right now, but this wasn’t my idea…I was

      actually against any of this.” Tr. pp. 746-47. Despite Harlow’s objection, the

      trial court allowed the State to play portions of the recorded phone calls to the

      jury.


[9]   Prior to Harlow’s jury trial, Price recanted on her initial statements to police

      implicating Harlow and testified instead that Harlow was not involved in or

      present during the burglaries and did not put items stolen from the Lipps

      residence in her purse. (Tr. 431, 434, 442) Harlow filed a motion in limine

      seeking to prohibit the State from impeaching Price using her prior inconsistent

      statements to police that she and Harlow had committed the burglaries

      together. (Tr. 481) After a hearing conducted outside the presence of the jury,


      Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 6 of 21
the trial court denied Harlow’s motion in limine, allowed Price to testify, and

instructed the jury that Price’s impeachment could only be considered in

reference to her credibility and not as substantive evidence against Harlow. (Tr.

441-49) Price testified that she committed all of the burglaries for which

Harlow was charged, that she acted as the getaway driver and lookout while her

accomplice entered the homes and stole property, that she committed all of the

burglaries with the same man, and that she borrowed a white Chevy Malibu

from a friend which she used during each burglary. The following exchange

occurred when the State attempted to impeach Price based on her initial

statements to police.

        State: I would like to turn your attention to January 14, 2014. Were
        you at 19225 Edgewood Lane on that day?
        Price: Would you please say the last name? I’m not sure that --
        State: The Lipps’ residence.
        Price: Yes.
        State: Did you drive there with the intent to be a part of a burglary of
        that residence?
        Price: Yes.
        State: And, who were you there with?
        Price: I can’t say right now.
        State: Was it the Defendant?
        Price: No.
        State: Who was it?
        Price: I’m not--
        State: Why can’t you say?
        Price: I just can’t right now. It’s for my safety reasons, and I’m not
        implicating anyone right now.
        [Bench Conference]
        State: Was it the same person at all of these residences that you were
        with?
        Price: Yes.
        State: And, did you know that person?

Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 7 of 21
        Price: Yes.
        State: Do you know that person’s name?
        Price: Yes.
        State: All right. What’s the name?
        Price: Chris.
        State: Chris?
        Price: I do not know his last name.
        State: Were you arrested on January 15, 2014?
        Price: Yes.
        State: And, when you were arrested were you at a gas station?
        Price: Yes.
        State: In the same car you’d been driving at all the previous times
        discussed?
        Price: Yes.
        State: The white Malibu?
        Price: Yes.
        State: And was the Defendant in the car with you, or had he been in
        the car with you?
        Price: He had been in the car with me.
        State: When you were at the gas station, he’d actually gotten out of the
        car when you were actually – when you were both arrested. Is that
        correct?
        Price: Yes. I believe he was inside.
        State: All right. And then you were brought back to the Hamilton
        County Sheriff’s Department?
        Price: Yes.
        State: And, you were interviewed by detectives?
        Price: Yes.
        State: All right. And, did the detectives ask you about burglaries?
        Price: Yes, they did.
        State: And, did you at first deny it?
        Price: Yes.
        State: And then, did you eventually admit to them that you had
        committed burglaries?
        Price: Yes.
        State: And, did you tell them who was with you during those
        burglaries?
        [Defense counsel objects]
        Questions by the Court:


Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 8 of 21
               Court: Ms. Price, when you were interviewed, did the detectives ask
               you who you were with?
               Price: I can’t remember that.
               Court: Did you tell them that you were with somebody?
               Price: Yes.
               Court: And the somebody that you told them that you were with it
               would – would that be inconsistent with the testimony that you have
               just given the Court?
               Price: Yes, sir.
               Court: Ladies and gentlemen of the jury, I am going to overrule Mr.
               Hansen’s objection. I’m going to allow the State to ask the question,
               but I need to inform you that this is what we call a prior inconsistent
               statement. The credibility of a witness may be attacked by introducing
               evidence that at some former occasion the witness made a statement
               inconsistent with her testimony in this case. Evidence of this kind may
               be considered by you in deciding the value of the testimony of the
               witness. This inconsistent statement is admitted solely for
               impeachment purposes and cannot be used as substantive evidence
               against the defendant. You may ask your question.
               State: Who did -- on January 15th of this year when you gave your
               statement to law to the detectives, who did you tell them committed
               burglaries with you?
               Price: Aaron Harlow.
       Tr. pp. 476-483. Price went on to explain the general practice by which her and

       her accomplice conducted the burglaries as well as testifying that Harlow was

       with her each time she pawned the stolen items. (tr. 489)


[10]   Following the State’s presentation of evidence, the trial court granted Harlow’s

       motion for judgment on the evidence with regards to one charge of burglary

       and one charge of theft regarding a single victim’s house. The jury found

       Harlow not guilty on all but one of the burglary charges and guilty on the

       remaining three theft charges. Harlow then stipulated that he was a habitual

       offender. (Tr. 857-69) The trial court sentenced Harlow to twenty years


       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 9 of 21
       executed for the burglary conviction, which was enhanced by an additional

       thirty years as a result of Harlow’s status as a habitual offender, and three years

       executed for each theft conviction, one of which to be served concurrently, for

       an aggregate term of fifty-six years executed. (App. 11-12)



                                  Discussion and Decision
[11]   Harlow now argues that the trial court erred in admitting the recorded

       conversation between him and Detective Rees, admitting the phone calls

       Harlow made from jail, and allowing the State to impeach Price using her

       initial statements to police. Harlow also argues that there is insufficient

       evidence to sustain his conviction and asks this court to reduce his sentence

       pursuant to Appellate Rule 7(B).


                                    I. Admission of Evidence
[12]   “We review a trial court’s decision to admit or exclude evidence for an abuse of

       discretion. An abuse of discretion occurs if a trial court’s decision is clearly

       against the logic and effect of the facts and circumstances before the court.”

       Payne v. State, 854 N.E.2d 7, 13 (Ind. Ct. App. 2006) (citations omitted). We

       will not reweigh evidence and consider conflicting evidence most favorable to

       the trial court’s ruling. Gray v. State, 982 N.E.2d 434, 437 (Ind. Ct. App. 2013).


[13]   Indiana Trial Rule 401 provides that “Evidence is relevant if: (a) it has any

       tendency to make a fact more or less probable than it would be without the

       evidence; and (b) the fact is of consequence in determining the action.” Indiana

       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 10 of 21
       Trial Rule 403 provides that “The court may exclude relevant evidence if its

       probative value is substantially outweighed by a danger of one or more of the

       following: unfair prejudice, confusing the issues, misleading the jury, undue

       delay, or needlessly presenting cumulative evidence.”


                                        A. Price Impeachment
[14]   During trial, Harlow argued that Price’s testimony would be irrelevant and

       highly prejudicial to him because Price’s statements implicating him had been

       recanted. Harlow alleged that the only reason the State intended to question

       Price was to introduce otherwise inadmissible evidence under the guise of

       impeachment. (Tr. 442) The State responded that it did not intend to call Price

       for the sole purpose of impeachment, arguing that because Price admitted to

       and was previously convicted of committing the burglaries, she could provide

       relevant testimony concerning the details and circumstances of the crimes as

       well as her relationship with Harlow. (Tr. 443-44)


[15]   Any party has the right to impeach its own witness. See Ind. Evidence Rule

       607. However, a party is not permitted to call a witness for the sole purpose of

       introducing otherwise inadmissible evidence under the guise of impeachment.

       Herron v. State, 10 N.E.3d 552, 556 (Ind. Ct. App. 2014) (citing Appleton v. State,

       740 N.E.2d 122, 124 (Ind. 2001); see also Griffin v. State, 754 N.E.2d 899, 904

       (Ind. 2001) (“[T]he rule allowing a party to impeach his own witness may not

       be used as an artifice by which inadmissible matter may be revealed to the jury

       through the device of offering a witness whose testimony is or should be known

       to be adverse in order, under the name of impeachment, to get before the jury a
       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 11 of 21
       favorable extrajudicial statement previously made by the prior witness.”), aff’d

       on reh’g, 763 N.E.2d 450 (Ind. 2002), (citation omitted)). We must therefore

       determine whether calling Price as a witness served any legitimate non-

       impeachment purpose.


[16]   Harlow argues that the State’s impeachment of Price is analogous to the

       situation presented in Herron where this court determined that the State

       impermissibly impeached a witness. In Herron, the State sought to impeach

       defendant’s girlfriend, Tebo, who had implicated defendant in a burglary before

       ultimately recanting her statement.

               Our Courts have declined to find that a witness was called for the sole
               purpose of impeachment where the witness observed the underlying
               crime and provided, on the stand, other relevant testimony. See
               Appleton, 740 N.E.2d at 125 (impeached witness owned the home
               where the events at issue began and observed the attack on the
               victims); Edmond v. State, 790 N.E.2d 141, 146 (Ind. Ct. App. 2003)
               (witness was present at the scene of the crime and gave a first-hand
               account of the event), trans. denied, Kendall v. State, 790 N.E.2d 122,
               127 (Ind. Ct. App. 2003) (impeached witness saw shooting that gave
               rise to trial for attempted murder), trans. denied. But Tebo did not
               witness the burglary of the Beever home. And we are not persuaded
               by the State’s argument that Tebo’s testimony was needed to
               corroborate Marshal Flahive’s testimony that he spoke to her and that
               the interview provided the information necessary for a search warrant.
               Appellee’s Br. p. 7. This is course-of-investigation evidence, which we
               have recognized as generally irrelevant in that it does not make it more
               or less probable that the defendant committed the crime alleged.
               Kindred v. State, 973 N.E.2d 1245, 1255 (Ind. Ct. App. 2012), trans.
               denied.
               Put simply, the record belies the State’s argument that Tebo’s
               testimony served a legitimate non-impeachment purpose. The State
               knew before trial that Tebo’s testimony would be inconsistent with her
               pretrial statement. Tebo’s direct examination spans thirty-five pages,
       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 12 of 21
               thirty of which pertain to her pretrial statement, and the remaining
               pages do not contain substantive testimony. These facts, when
               considered in light of the minimal evidence tying Herron to the
               burglary, lead us to conclude that the State’s only purpose in calling
               Tebo as a witness was, in fact, impeachment. See Griffin, 754 N.E.2d
               at 904-05 (defense witness called solely for impeachment where he did
               not witness any of the relevant events, did not provide any substantive
               testimony, and the defense’s actions indicated a singular intent to
               impeach).
               Herron also argues that the State’s method of impeachment was
               improper. We agree. Tebo readily admitted that her testimony was
               inconsistent with her pretrial statement. Despite admitting herself a
               liar, the State drove the point home by reading, line-by-line, from her
               pretrial statement. Supra pp. 554-56. This was improper and
               unnecessary.
       Herron, 10 N.E.3d at 556-57.


[17]   In contrast to the witness in Herron, Price was a firsthand witness to the crime,

       and, moreover, a fellow perpetrator. Price testified about the details of how

       each burglary was carried out, that she committed all of the burglaries with the

       same accomplice, what her and her accomplice’s roles were in each crime, and

       she identified the automobile which was used in the commission of the crimes.

       She went on to testify that Harlow was with her each time she pawned the

       stolen items and that Harlow personally pawned some of the stolen items.

       These facts were relevant by providing the jury with a first-hand account of the

       crimes and by tying Harlow directly to the stolen goods.


[18]   Furthermore, in Herron, the prosecutor impeached Tebo by “reading, line-by-

       line, from her pretrial statement.” Id. In the instant case, the prosecutor only

       twice asked Price impeachment directed questions; one regarding who she had


       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 13 of 21
       initially told police was her accomplice in the burglaries and another regarding

       whether she had initially told police that Harlow put the stolen items in her

       purse prior to their arrest. (Tr. 483, 488)


[19]   As we stated in Herron, “[o]ur Courts have declined to find that a witness was

       called for the sole purpose of impeachment where the witness observed the

       underlying crime and provided, on the stand, other relevant testimony.” Id.

       Because Price was a firsthand witness to the crime and provided other relevant

       testimony, we cannot agree with Harlow that the trial court erred by allowing

       the State to impeach Price.


                                B. Detective Rees Conversation
[20]   Harlow claims the trial court erred by allowing into evidence the recording of

       the conversation between Harlow and Detective Rees taken during the

       collection of DNA from Harlow. Harlow argues that his statements were made

       incident to plea bargaining and so were not admissible. The Indiana Supreme

       Court has held that once plea negotiations have begun, statements made by the

       defendant are privileged and inadmissible at trial. Martin v. State, 537 N.E.2d

       491, 493 (Ind. 1989). “[T]o qualify as a privileged communication, a statement

       must meet two requirements: first, the defendant must have been charged with

       a crime at the time of the statement, and, second, the statement must have been

       made to someone with authority to enter into a binding plea bargain.” Id.


[21]   Certainly, Harlow had been charged with a crime at the time he made the

       statements in question. However, Detective Rees did not have authority to

       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 14 of 21
       make a binding plea agreement or negotiate on behalf of the prosecutor. See id.

       Furthermore, Detective Rees made it abundantly clear to Harlow that he did

       not have such authority and that Harlow should contact his attorney who could

       then contact the prosecutor about a possible plea deal.

               Harlow: What, you would talk to the prosecutor and–
               Rees: And, we can’t promise you nothing. It depends on what
               information you’ve got and what cases it clears. All right. And then
               it’s up the prosecutor.
               Harlow: Okay, well, I’m going – I’m going to contact my attorney this
               week.
               Rees: Let him know what you want to do and then send a request over
               to us.
       Tr. pp. 715-16. It is apparent that the statements made by Harlow were freely

       volunteered. As such, the trial court did not err in admitting Harlow’s

       statements to Detective Rees.


[22]   Even assuming that the trial court erred by admitting the conversation, any

       such error was harmless. “Errors in the admission or exclusion of evidence are

       to be disregarded as harmless error unless they affect the substantial rights of a

       party.” Crawford v. State, 770 N.E.2d 775, 779 (Ind. 2002) (quoting Fleener v.

       State, 656 N.E.2d 1140, 1141 (Ind. 1995); Ind. Trial Rule 61). “In determining

       whether error in the introduction of evidence affected the defendant’s

       substantial rights, this Court must assess the probable impact of the evidence

       upon the jury.” VanPatten v. State, 986 N.E.2d 255, 267 (Ind. 2013). “The

       improper admission of evidence is harmless error when the conviction is

       supported by substantial independent evidence of guilt sufficient to satisfy the

       reviewing court that there is no substantial likelihood that the questioned

       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 15 of 21
       evidence contributed to the conviction.” Ware v. State, 816 N.E.2d 1167, 1175

       (Ind. Ct. App. 2004) (citing Hernandez v. State, 785 N.E.2d 294, 300 (Ind. Ct.

       App. 2003), trans. denied.).


[23]   The relevant portion of the conversation between Harlow and Rees came when

       Harlow made a tacit admission to some wrongdoing. Harlow stated, “I would

       have pled guilty to everything, even stuff I didn’t do if they – if it would have

       helped [Price].” Although the admission is relevant as it tends to indicate

       Harlow’s guilt, it does not provide any specificity as to what crimes he is

       referring to other than a slight indication that it involved a crime committed

       with Price. Furthermore, the probative value of the admission is relatively

       insubstantial when compared to the other evidence against Harlow, particularly

       the much more specific and incriminating admissions made during Harlow’s

       phone calls from jail. As such, we find that any error committed by the trial

       court in admitting the recorded conversation between Harlow and Rees was

       harmless.


                                          C. Jail Phone Calls
[24]   Harlow claims that the trial court erred in admitting the recorded jail phone

       calls because they were not relevant. He argues that his tacit admissions of

       wrongdoing made during the calls did not specify what crimes he may have

       committed and that “it requires the listener to speculate whether Harlow is

       speaking of the [] incidents for which he is being prosecuted.” Appellant’s Br.

       p. 20.


       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 16 of 21
[25]   Contrary to his claims, Harlow’s statements did indicate that he was referring to

       the crimes at issue in this case. Harlow stated that he and Price “did some

       Bonnie and Clyde s[***],” that he told Price that “there’s going to come a time

       we’re going to jail.” Tr. pp. 743, 745. He also stated that he felt Price had

       “betrayed” him, that she “was trying to get me to spend the rest of my life in

       prison,” and finally that “those charges, they have no evidence on nothing. It

       was all of her statement.” Tr. pp. 746, 747. It is reasonable to infer that these

       remarks refer to the couple’s joint commission of the burglaries and to Price’s

       initial statement to police implicating Harlow in the crimes. Accordingly, these

       statements are clearly relevant as they tend to show Harlow’s guilt. Harlow

       argued that these statements did not necessarily refer to the burglaries at issue

       and instead could have referred to some other crimes committed by the couple.

       (Tr. 589) However, such an argument goes to the weight to be afforded the

       evidence, not its admissibility, and it is not the place of this court to reweigh

       evidence. Gray, 982 N.E.2d at 437.


                                   II. Sufficiency of Evidence
[26]   Harlow claims that the evidence is insufficient to support his convictions. In

       reviewing a challenge to the sufficiency of evidence, this court does not reweigh

       evidence or re-assess the credibility of witnesses, and considers conflicting

       evidence in a light most favorable to the trial court’s decision. Cole v. State, 878

       N.E.2d 882, 885 (Ind. Ct. App. 2007); Vitek v. State, 750 N.E.2d 346, 352 (Ind.

       2001). “We look to the evidence most favorable to the verdict and reasonable

       inferences drawn therefrom.” Vitek, 750 N.E.2d at 352. Evidence is sufficient if

       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 17 of 21
       an inference may reasonably be drawn from it to support the verdict. Drane v.

       State, 867 N.E.2d 144, 147 (Ind. 2007). “Evidence is insufficient to convict

       when no rational fact-finder could have found the defendant guilty beyond a

       reasonable doubt.” Matthews v. State, 718 N.E.-2d 807, 810-11 (Ind. Ct. App.

       1999) (citing Cuto v. State, 709 N.E.2d 356, 362 (Ind. Ct. App. 1999)). “A

       verdict may be sustained based upon circumstantial evidence alone if that

       circumstantial evidence supports a reasonable inference of guilt.” Houston v.

       State, 730 N.E.2d 1247, 1248 (Ind. 2000) (string citation omitted).


[27]   In order to prove that Harlow committed Class B felony burglary, the State was

       required to prove that Harlow broke and entered Mullins’s home with the intent

       to commit a felony therein. Ind. Code § 35-43-2-1. To sustain the convictions

       for Class D felony theft, the State was required to show that Harlow knowingly

       exerted unauthorized control over the three victims’ property with the intent to

       deprive the victims of any part of the property’s value or use. Ind. Code § 35-

       43-4-2(a).


[28]   Harlow argues that there was insufficient evidence to support his convictions

       because there was no direct evidence placing him at the burglarized homes.

       Harlow argues that this is analogous to the case of Kidd v. State in which the

       Indiana Supreme Court found that a person may not be convicted of burglary

       solely on the basis of having been found in possession of burgled items;

       although, such evidence does support an inference of guilt of burglary and theft

       of that property. 530 N.E.2d 287, 288 (Ind. 1988). In Kidd, the only evidence

       supporting Kidd’s conviction for burglary was that he sold the stolen items two

       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 18 of 21
       to four days after the burglary took place. Id. The Court held that such

       evidence alone was insufficient to support the conviction. Id.


[29]   In contrast to Kidd, there is substantial additional evidence of Harlow’s

       involvement with the burglaries. At the time of his arrest, Harlow was in

       possession of gloves which had a beading pattern that matched impressions

       found at two of the crime scenes. Additionally, Price admitted to committing

       the burglaries with a single accomplice and Harlow made multiple statements,

       which we have detailed above, in which he implicated himself as having taken

       part in the crimes with Price. Price testified that after each burglary Harlow

       accompanied her to local pawn shops where the two sold the stolen goods. The

       jury saw video of Harlow carrying one of the


[30]   televisions stolen from Mullins’s home into the pawn shop on the same day

       Mullins’s residence was burglarized. The State also provided receipts from two

       pawn shops at which Harlow pawned several of the stolen items. As opposed

       to Kidd, Harlow’s possession of the stolen goods in this case was not the sole

       evidence. Furthermore, Harlow was in possession of goods stolen from multiple

       residences, as opposed to the single burglary in Kidd, making the inference of

       guilt stronger in this case. As such, the evidence here is sufficient to create a

       reasonable inference of Harlow’s guilt.1




       1
         Harlow also claims that because the evidence is insufficient, the trial court erred by denying his motion for
       judgment on the evidence. However, “if the evidence is sufficient to support a conviction on appeal, then the
       trial court’s denial of a Motion for a Directed Verdict cannot be in error.” Huber v. State, 805 N.E.2d 887, 890

       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015               Page 19 of 21
                              III. Appropriateness of Sentence
[31]   “Ind. Appellate Rule 7(B) empowers us to independently review and revise

       sentences authorized by statute if, after due consideration, we find the trial

       court’s decision inappropriate in light of the nature of the offense and the

       character of the offender.” Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App.

       2013), trans. denied. “An appellant bears the burden of showing both prongs of

       the inquiry favor revision of her sentence.” Id. (citing Childress v. State, 848

       N.E.2d 1073, 1080 (Ind. 2006)).


[32]   The entirety of Harlow’s Rule 7(B) argument is as follows:

               In the present case, and as reflected in Defendant’s presentence
               investigation report, mitigating circumstances relative to sentencing
               are not available to Harlow. However, based upon the specious
               “evidence” upon which Harlow was convicted of 56 years is grossly
               excessive. Harlow requests this court exercise its discretion in
               appellate rule 7B in revisiting the sentence.
       Appellant’s Br. p. 23. Harlow has failed to argue either prong of the Rule 7(B)

       analysis and as such has waived the argument. See Day v. State, 898 N.E.2d

       471, 472 (Ind. Ct. App. 2008) (holding that defendant waived her Rule 7(B)

       argument by failing to cite to relevant authority or explain why the facts relating

       to the nature of her offense or character are deserving of a lesser sentence).


[33]   The judgment of the trial court is affirmed.




       (Ind. Ct. App. 2004). Because we have determined that there was sufficient evidence to support Harlow’s
       convictions, the trial court necessarily did not err in denying Harlow’s motion for a directed verdict.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015          Page 20 of 21
Vaidik, C.J., and Kirsch, J., concur.




Court of Appeals of Indiana | Memorandum Decision 29A02-1412-CR-829 | June 19, 2015   Page 21 of 21